Citation Nr: 1512929	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-18 846	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim.   

The Veteran contends that he was exposed to loud noise during service and that his bilateral hearing loss is the result of that noise exposure.  A November 2011 treatment record from Dr. Levin, M. D., as well as a February 2012 VA examination report, diagnosed the Veteran with impaired hearing and contained positive etiological opinions linking the Veteran's impaired hearing to active service.  Nevertheless, the record does not contain probative evidence of a VA hearing loss disability per 38 C.F.R. § 3.385 (2014).  While a January 2013 VA examination report noted puretone thresholds and speech discrimination percentages demonstrating a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2014), those results are not probative because the examiner opined that the test results were not valid for rating purposes.  In so opining, the examiner explained that the Veteran demonstrated inconsistent responses and puretone averages and speech recognition thresholds that were not in agreement.  As the January 2013 puretone and speech recognition findings were opined to be invalid, the examination report is inadequate for adjudicating the Veteran's bilateral hearing loss claim.  

The Board finds that it is unclear whether the Veteran was intentionally refusing to cooperate at the January 2013 VA audiology examination.  Accordingly, the Board believes that he should be provided with an additional audiological examination.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655 (2014).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, by failing to cooperate during VA examinations Veterans  "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2014).

2.  Provide the Veteran with another VA audiological examination.  The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported. 

If a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2014) is shown, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that such hearing loss disability began in service, was cause by service, or is otherwise related to service?

In rendering the requested opinion, the examiner should address and reconcile his or her opinion with the  etiological opinions provided in Dr. Levin's November 2011 report and the February 2012 VA audiology report. 

The examiner must provide complete rationales for all conclusions reached.  In rendering the requested opinion, the examiner should not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3. Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




